DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species C3 (Figs 5A and 7A) in the reply filed on 25 August 2021 is acknowledged.
Claims 6-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A1 or B1-4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2021.
The elected Species C3 includes the combination of Figs 5A (and 5B with scavenge means 300) and 7A (and 7B with scavenge means 400), where only 7A-B show a scavenge plenum with a scroll 820  and Figs 5A-B show a separate scavenge plenum with a bypass circuit 840. Claim 1 requires the scroll and is therefore drawn to the scavenge means 400 with scavenge plenum 405. All the claims refer to this scavenge plenum, and no claim introduces a second scavenge plenum.  Claim 6-7 and 10 refer to features (“extraction slot…radially inward and downstream from a radial apex of the outer wall of the flowpath) only taught with scavenge means 300 (as opposed to scavenge means 400) of Applicant’s Figures. Because they are referring to the same single scavenge plenum claimed in claim 1, which has required the scavenge plenum to be “positioned adjacent to and radially outward from the flow path” and “configured in a scroll configuration”, it appears claims 6-7 and 10 are drawn to features of the non-elected embodiment of Figs 3A-B of non-elected Species A1 or B1-4. Thus, claims 6-7 and 10 are withdrawn. 


Drawings
Figure(s) 2A-B, 3A-B, 6A-B, 7A-B, and 10 is objected under 35 CFR 1.83 because the numeral associated with the boxes (or circles) is not indicative as to what said symbol represents. Applicant is required to label, in words, the function of said boxes, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element(s) 811 is/are “a downstream “smart” particle removal system” or “purge valve”, therefore it is suggested that applicant labels box 811 --particle removal system-- or --purge valve--. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites: 
“the scavenge plenum being positioned adjacent to and radially outward from the flow path”, “returning the portion of the compressed air from the plenum to the flowpath”, and “the plenum being configured in a scroll configuration”. The first and third recitations, along with Applicant’s election of Species C3, indicates that claim 1 is discussing the embodiment of Fig 7A-B.  The Applicant specifies that “slot 415” is used in this embodiment to achieve the second recitation of returning the portion of the compressed air from the plenum to the flowpath. However, slot 415 is made through inner plenum wall 402 which is spaced from wall 222 and does not communicate with the flowpath 228 defined between walls 220 and 222. This is further clearly shown in Fig 10. Thus, the Drawings do not show the claimed features of claim 1;
 “the scavenging methodology comprises withdrawing small particles through an outlet of the plenum” and “the plenum being configured in a scroll configuration”; the first recitation refers to system 811 connected with tangential outlet 821 according to the Specification, however, there is no description or depiction of how 821 would be connected with 811. Furthermore, 821 merely points to an area to the right of the hooked line 820 representing a “scroll” and it is unclear how this area may be interpreted as any “outlet”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “600”.  
The drawings are objected to because of the following: 
it is not clear whether the holes labeled “406” at the leftmost of Figs 6B, 7B, 8B, and 9B are the same as, or different from, the three sets of holes labeled “406” in each of the Figures;
the scroll 820 is not depicted with any dimensionality, i.e., drawn as a single line without indication of width, depth, thickness, etc.; thus it is unclear whether the “scroll” is just a hook-like wire-like structure (incapable of directing air flow or retaining particles), or whether Applicant has mistakenly left out lines that would indicate the lateral/circumferential, axial, or radial extent of the hooked profile;
tangential outlet 821 of scroll 820 merely points to an area to the right of the hooked line representing 820 and it is unclear how this area may be interpreted as an “outlet”, much less an outlet somehow connected purge valve 811
there is a discrepancy between Figs 7A and 7B in regards to the scroll 820 and slot 415; where in Fig 7A the scroll 820 and slot 415 are depicted at the front of the plenum 405 near wall 403 forward of the holes 406 and extending circumferentially (as can best be discerned), Fig 7B depicts scroll 820 and slot 415 are depicted at a single circumferential location (rightmost of Fig 7B) aft of the holes 406 with slot 415 extending circumferentially and scroll 820 extending axially (as can best be discerned); 
reference number “212” appears to be pointing to an impeller blade rather than an “impeller discharge flow passage” as indicated in the Specification at [0021-22]).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification 
The Specification objected to because of the following informalities: the terms “flow path” and “flowpath” are used interchangeably, and consistent terminology (i.e., choosing one form or the other) should be used. 
Appropriate correction is required. 

Claim Objections
Claims 1, 8, and 11 objected to because of the following informalities:    
Claim 1: 
“the portion” is believed to be in error for --the portion of the compressed air--
consistent use of either “flowpath” or “flow path” is required
“the plenum” is believed to be in error for --the scavenge plenum--
“the small particles” is believed to be in error for --the plurality of small particles--
“wherein the step of removing occurring” is believed to be in error for --wherein the step of removing occurs--
“the engine is not operation” is believed to be in error for --the engine is not in operation-- or --the engine is not operating--
Claim 8: 
"the portion" is believed to be in error for --the portion of the compressed air--
“direction the portion” is believed to be in error for --directing the portion--
Claim 11: "the small particles" is believed to be in error for --the plurality of small particles--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation “the scavenge plenum being positioned adjacent to and radially outward from the flow path”, “returning the portion of the compressed air from the plenum to the flowpath”, and “the plenum being configured in a scroll configuration”, together, or not supported under 112a. MPEP 2163.03 provides that a question as to whether a specification provides an adequate written description may arise in the context of an original claim when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
In this case, the recitation of “returning the compressed air from the plenum to the flowpath” is functional language specifying a desired result in connection with Applicant’s disclosed embodiment of Figs 7A-B, but the disclosure fails to sufficiently identify how the function is performed. That is, the disclosure 
MPEP 2163.03 further provides that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification because "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Thus, the mere repetition of claim language in the Specification is insufficient to establish 112a support for the claim. 
	Dependent claims 2-5, 8-9, and 11-14 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “withdrawing small particles” renders the claim indefinite because it is unclear whether this refers to all of the previously claimed “plurality of small particles”, all of the previously claimed “majority of the small particles”, some of the previously claimed “plurality of small 
Furthermore, the terms “method for scavenging” and “scavenge methodology” renders the claim indefinite because it is unclear whether they are the same, or different. 
Dependent Claims 2-5, 8-9, and 11-14 are also rejected.
Regarding claim 8, the recitation “substantially” renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, the recitation refers to “a plurality of holes or openings at an outer wall of the flowpath and located substantially at a radial apex of the outer wall”. It is firstly unclear whether the “substantially” is applied to the distribution of holes (e.g., substantial number of the holes) or the definition of the radial apex (e.g., what may substantially be considered the radial apex). It is secondly unclear what is considered a substantial number of the holes or what may be considered as substantially part of the radial apex. 
Furthermore, the recitation “a scavenge plenum” renders the claim indefinite because it is unclear whether this refers to the same scavenge plenum as previously recited, or a different scavenge plenum from that previously recited. It is construed as the same scavenge plenum.  
Dependent claim 9 is also rejected. 
Regarding claim 12, the recitations of “two compressors” and “air flow” render the claim indefinite because it is unclear whether the two compressors are different from, or include, the previously claimed compressor of claim 1, and whether the air flow is the same as, or different from the compressed air claimed in claim 1. 
Regarding claim 9, the recitation “a solely-radially oriented hole or opening” renders the claim indefinite because it is unclear whether this hole is being positively recited, or only a hypothetical comparison reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strangman 7581397 in view of Mayer 10724436.
Regarding claim 1, Strangman teaches a method for scavenging small particles (Title) from a turbine engine (12), the method comprising the steps of: 
compressing air in a compressor (cl.1 ll.3-4) that rotates about a longitudinal axis (Fig 1 below) to generate compressed air (stated and intended use of a compressor), 

    PNG
    media_image1.png
    865
    1132
    media_image1.png
    Greyscale

wherein the compressed air that exits the compressor includes at least a tangential flow component and a radial flow component (Fig 1 centrifugal compressors produce flow with radial and tangential components), and wherein the compressed air comprises a plurality of small particles (Col.3 ll.5-6); 
directing the compressed air through a flowpath (Fig 1 above), downstream of the compressor (Fig 1), which causes a reduction in the radial flow component and the introduction of or an increase in an axial flow component (Fig 1); 

returning the portion of the compressed air from the plenum to the flowpath (Col.4 ll.16-38 teaches the valve 45 being closed at least during some operating conditions, i.e., “during performance critical operating conditions…[such as] take-off…[and] high altitude cruising”, there being no air outlet from plenum 16 during this time, the inlets 14 through which the air entered, and air circulation being necessary to entrain particles in the plenum, the portion of the compressed air returns to the flowpath; note, even if only a portion of the portion is returned to the flowpath, this still satisfies the claim limitation because “the portion” would be read on the portion of the portion being removed and returned) while maintaining a majority of the small particles that were present in the portion within the scavenge plenum (Col.4 ll.28-30; 70%); and 
removing the majority of the small particles from the plenum using a scavenging methodology (purge air flow; Col.4 ll.16-38), wherein the step of removing occurring intermittently during engine operation, during engine shutdown, or while the engine is not operation, but does not occur continuously during engine operation (Col.4 ll.16-38), wherein the scavenging methodology comprises withdrawing small particles through an outlet of the plenum (to duct 40).
Strangman does not provide details regarding the geometric structure of the plenum (16). 
Strangman does not teach the plenum being configured in a scroll configuration.
However, Mayer teaches a similar particle separator (88) and method (Title) to that of Strangman that involves directing air through a flowpath (Fig 2 below), which causes a reduction in a radial flow component and the introduction of or an increase in an axial flow component (Fig 2); removing a portion (through orifices 100) of the compressed air from the flowpath and directing the portion into a scavenge plenum (98), the scavenge plenum being positioned adjacent to and radially outward from the flow path (Fig 2); 

    PNG
    media_image2.png
    490
    833
    media_image2.png
    Greyscale

and returning the portion of the compressed air from the plenum to the flowpath (there being no air outlet from plenum 98 other than the inlets 100 through which the air entered, and air circulation being necessary to entrain particles in the plenum, the portion of the air returns to the flowpath; note, even if only a portion of the portion is returned to the flowpath, this still satisfies the claim limitation because “the portion” would be read on the portion of the portion being removed and returned) while maintaining small particles that were present in the portion within the scavenge plenum (stated and intended use of the particle separator). 
Mayer further teaches that such a plenum similar to Strangman’s may be annular or “comprise other scrolls, scavenge conduits, or can be a combination of multiple scavenge conduits arranged radially about the engine centerline” (Col.4 ll.47-53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a scroll for the plenum of Strangman as taught by Mayer, because Mayer teaches a particle separator and plenum similar to that of Strangman, and Mayer teaches a scroll configuration to be substitutionally equivalent and suitable for a plenum such as that of Strangman (Mayer, Fig 2, Col.4 ll.47-53).
claim 2, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the compressor is a centrifugal compressor (Fig 1).
	Regarding claim 3, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the flowpath comprises an arc (Fig 1) located between a diffuser assembly (20) of the turbine engine and a deswirl assembly (22) of the turbine engine, both assemblies being located downstream of the compressor but upstream of a combustor (25) of the turbine engine (Fig 1).
	Regarding claim 4, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the outlet is coupled with a valve (45).
	Regarding claim 5, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the outlet-coupled valve is a purge valve (Col.3 l.10).
Regarding claim 13, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the turbine engine is embodied as a propulsion-type turbine engine (Col.2 ll.51-53).
Regarding claim 14, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the turbine engine is implemented on an aircraft or a land vehicle, (Col.2 ll.51-53).

Claims 8-9 rejected under 35 U.S.C. 103(a) as being unpatentable over Strangman in view of Mayer, and further in view of Martel 8092145. 
	Regarding claim 8, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    929
    1238
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    929
    1171
    media_image4.png
    Greyscale

Strangman further teaches that directing the portion into a scavenge plenum (interpreted under 112b discussion above as the same scavenge plenum as recited in claim 1) comprises directing the portion through a plurality of holes or openings (14) at an outer wall (18) of the flowpath and located substantially at a radial apex (RA in Figs 1-2 above) of the outer wall of the flowpath (Fig 1).
	Regarding claim 9, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman further teaches the plurality of holes or openings are angled at least axially with respect to a solely-radially oriented hole or opening (Figs 1-2). Note, each opening (14) in the outer wall (18) is perpendicular to a tangent of the arc at the position of the opening. Where the openings located substantially at the radial apex includes                         
                            ±
                        
                    5° of the arc, at least some of the openings are angled about 5 degrees. 
Strangman in view of Mayer does not teach the holes or openings being angled circumferentially at about 25 to about 65 degrees. 
However, Martel teaches particle separation where a portion of compressed air (34) is fed through holes or openings (42) into a plenum (38) so that the particles may be removed though a port (54) and Martel teaches the holes or openings (42) being tangentially slanted/angled (Col.4 ll.1-19; Fig 4).  And although Martel does not teach a specific range of angles, Martel recognizes the angle as a results-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the tangential velocity component of the bleed air provided into the cavity to impart a degree of centrifugal force on the particles therewithin, depending on the angle of the holes/opening (i.e., the angles used to provide a o, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case the centrifugal compressor of a gas turbine, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to drill holes of different angles and/or to use CFD (computational fluid dynamic) analysis to determine the hole angle that would provide the “satisfactory amount of tangential velocity component”, would have been an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circumferential/tangential angle method of Martel for the holes of Strangman in view of Mayer’s particle separator, in order to maintain a circumferential flow of air through the plenum so that a centrifugal force can keep the particles accumulated at the radially outer circumference of the plenum (near the take-out ports) and away from the flowpath (Martel, Col.3 l.60 - Col.4 l.15). 

Claim 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Strangman in view of Mayer, and further in view of Ahmadian 20170082025. 
Regarding Claim 11, Strangman in view of Mayer teaches all the limitations of the invention as claimed and discussed above. Strangman in view of Mayer does not teach the small particles are less than or equal to about 20 microns in greatest cross-sectional length.
However, Ahmadian teaches that the likelihood of particles greater than 20mu being entrained in the gas path of a gas turbine engine is “rapidly reduced…therefore particles with a size ranging from 5-20mu have both a high chance of entering the gas path as well as having enough mass to potentially cause erosion” ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange particle separator of Strangman in view of Mayer to entrain particles of less than or equal to 20microns (as taught by Ahmadian) in order to address the recognized need to eliminate . 

Claim 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Strangman in view of Mayer, and further in view of Takehara JP2002242699.  
Regarding claim 12, Strangman in view of Mayer teaches all the limitations of the claimed invention as discussed above. Strangman in view of Mayer does not teach the turbine engine comprises two compressors (including the previously claimed compressor, as interpreted under 112b discussion above), and wherein the method is performed on air flow exiting each of the two compressors. 
	However, Takehara teaches a turbine engine requiring a method for scavenging small particles from ([0001, 0015]) including two sequential centrifugal compressors (stages 2 and 3 of Figs 2-4, as shown in Fig 1) that rotate about a longitudinal axis (25, 10) to generate compressed air, wherein a particle separation method may be performed on air flow exiting each of the two compressors (as shown in Figs 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Strangman in view of Mayer for a double sequential centrifugal compressor system such as that of Takehara, because Takehara teaches particle separation is desirable after each centrifugal compressor of such a turbine system (Figs 1-3) and because the particle separation method of Strangman in view of Mayer is applicable to the diffuser section(s) downstream of centrifugal compressor(s) (Strangman, Fig 2).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741